 

 

 

_ Case 1:17-cr-00122-GBD Document 55 Filed 08/03/20 Page 1 of 1
es U.S. Department of Justice

 

 

 

 

 

* United States Attorney
i SDC SDNY Southern District of New York
HOCUMENT The Silvio J. Mollo Building

LS cage re PE ORT TT AT TY FILED One Saint Andrew’s Plaza
3 Pree’ BGs MERE Bas New York, New York 10007

ood &: ACS
wert July 31, 2020

 

 

 

 

 

 

        

uA DAE can er era enn agnnme A
— SO ORD
BY ECE ERED
— AUG 0 3 962
The Honorable George B. Daniels 6 0 3 2020 The August 202
United States District Judge Sthour NEd to Se t 0 Conference is
United States Courthouse 45 a.m, “mber 4 2020

500 Pearl Street
New York, New York 10007

Re: United States v. Mendy Greenblatt, 17 Cr. 122 (GBD) we Oo oe

Dear Judge Daniels:

The Government, with the consent of the defendant, respectfully writes to request a four-
month adjournment of the sentencing date scheduled in the above-referenced case, which is
currently scheduled for August 4, 2020 at 10:00 a.m.

The defendant pleaded guilty on February 22, 2017, pursuant to a cooperation agreement
with the Government. The defendant testified in a criminal trial—United States v. Michael
Mendlowitz, 17 Cr. 248 (VSB)—that concluded on May 23, 2019. A Fatico hearing in that matter
is scheduled for August 20, 2020! before Judge Broderick. A number of factual issues related to
that sentencing remain in dispute. Accordingly, the defendant’s cooperation is not fully complete.
The Government respectfully requests that the defendant’s sentencing date be adjourned for a
period of four months. The defendant consents to the Government’s request.

Respectfully submitted,

GEOFFREY S. BERMAN
United States Attorney
Southern District of New York

A
Dina McLeod/David Abramowicz/Jilan Kamal
Assistant United States Attorneys

(212) 637-1040 / -6525 / -2192

Fe, d

By: a Abt Boe OE es “e

cc: Saul Bienenfeld, Esq. (by ECF)

 

' A request for an adjournment of that August 20 date is pending Judge Broderick’s decision.
